8 So.3d 500 (2009)
J.M., Mother of J.W., A Child, Appellant,
v.
DEPARTMENT OF CHILDREN AND FAMILIES, Appellee.
No. 5D08-3797.
District Court of Appeal of Florida, Fifth District.
May 14, 2009.
*501 Shannon L. Reynolds, Ocala, for Appellant.
Karla Perkins, Assistant District Legal Counsel, Department of Children and Families, Miami, for Appellee.
Jennifer S. Paulin, Appellate Counsel, Guardian ad Litem Program, Orlando, for GAL.
PLEUS, JR., R., Senior Judge.
J.M., the mother of the dependent child J.W., appeals a portion of the disposition order on the ground that she should not have been required to submit to a psychological examination. The mother does not challenge any of the trial court's findings underlying the order of disposition, or any of the tasks required in the case plan.
We affirm the order of disposition and that portion of the order finding good cause to require her to submit to a psychological exam. However, we remand to the trial court so that the order may specify the "time, place, manner, conditions and scope of the examination and the person or persons by whom it is to be made." Fla. R. Juv. P. 8.250(b); D.C. v. Dep't of Children & Families, 966 So.2d 1032 (Fla. 4th DCA 2007). We suggest that the Department be ordered to make the necessary arrangements and report to the court so that the order and the rule may have compliance. The court, of course, may use whatever method works best.
AFFIRMED and REMANDED for further proceedings consistent with this opinion.
GRIFFIN and TORPY, JJ., concur.